Citation Nr: 1139145	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  06-34 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disorder.

2.  Entitlement to an increased rating for post-traumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.

3.  Entitlement to an increased rating for diabetes mellitus (DM), Type II, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1971.  This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran testified before the undersigned at a February 2010 Travel Board hearing.  The hearing transcript is of record.  

In November 2009 and July 2010, the Board remanded the case for further action by the originating agency.  The case has been returned to the Board for further appellate review.

The Board notes that in an August 2011 rating decision, the RO granted service connection for dermatophytosis (claimed as chloracne and porphyria cutanea tarda).  This was a full grant of the benefit sought with regard to that issue.  Grantham v. Brown, 114 F .3d 1156 (Fed. Cir. 1997).

In a September 2011 Post-Remand Brief, the Veteran's representative indicated that the Veteran maintained that entitlement to service connection for a gastrointestinal disorder was warranted, and that the symptomatolgy associated with the service-connected PTSD presented a greater degree of impairment than the currently assigned evaluation would indicate.  He also stated that the Veteran continued to assert that the disability had worsened.  The statement is construed as a new claim for service connection for a gastrointestinal disorder and a new claim for an increased rating for PTSD, and is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).
The issue of entitlement to an increased rating for DM, Type II is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In an October 2010 statement, received prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw his appeal with regard to the issues of entitlement to service connection for a gastrointestinal disorder and entitlement to an increased rating for PTSD.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to service connection for a gastrointestinal disorder by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

2.  The criteria for withdrawal of the appeal for entitlement to an increased rating for PTSD by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b) (2010).

In an October 2010 statement, the Veteran indicated that he wished to withdraw his appeal with regard to the issues of entitlement to service connection for a gastrointestinal disorder and entitlement to an increased rating for PTSD.  Specifically, he stated that he wanted to affirm his intention to withdraw the claims for a gastrointestinal disorder, a skin disorder and PTSD, which was already service-connected.  The Veteran also indicated that he understood that he retained the right to re-file his appeals if any of his conditions worsened.  See October 2010 statement submitted by the Veteran.  The Board notes that as stated above, the claim for service connection for a skin disorder was granted in August 2011 and is no longer on appeal.  

The Board finds that the October 2010 written statement from the Veteran qualifies as a valid withdrawal of the issues under 38 C.F.R. § 20.204.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal with regard to those issues and they are dismissed without prejudice as it relates to those issues.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.204.


ORDER

The claim for entitlement to service connection for a gastrointestinal disorder is dismissed.

The claim for entitlement to an increased rating for PTSD is dismissed.


REMAND

In its July 2010 remand, the Board directed the RO to schedule the Veteran for a VA examination to determine the degree of impairment due to his service-connected DM, Type II.  

The record reflects that the RO submitted a DM examination request in October 2010, but the examination request sheet does not indicate that the examination was completed.  Instead, it lists the request as open.  In an August 2011 supplemental statement of the case (SSOC), the RO referred to findings from a recent VA examination where the Veteran's DM was evaluated.  The August 2011 SSOC also lists the report from a November 13, 2010 VA examination as evidence.  In its September 2011 Post-Remand Brief, the Veteran's representative indicates that a November 3, 2010 VA examination report was reviewed and considered in conjunction with the Veteran's appeal.  

There is currently a December 2010 VA skin disease and intestines examination report associated with the claims file.  However, there is no current DM VA examination report or November 2010 VA examination report presently associated with the claims folder.  

As it appears that there may be available medical records that are not presently associated with the claims folder, a remand is required.  See 38 C.F.R. § 3.159(c)(2) (2010).  The provisions of 38 C.F.R. § 3.159(c) provide that VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency.  If VA is unable to obtain such records, VA must provide the claimant with oral or written notice of that fact.  The notice must contain various information, including an explanation of the efforts VA made to obtain the records and a description of any further action VA will take regarding the claim.  38 C.F.R. § 3.159(e).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Take the necessary steps to obtain a copy of the report of any DM examination that was performed in response to the Board's July 2010 remand, including a copy of any November 2010 VA examination report that discusses the Veteran's DM.  If these efforts are unsuccessful, please document the efforts to obtain the records, and request that the Veteran and his representative provide a copy of the outstanding evidence to the extent they are able to.

2.  If the Veteran was not afforded a DM examination in accordance with the July 2010 remand, schedule the Veteran for a VA examination to determine the degree of impairment due to his service-connected DM, Type II.  The claims file should be made available for review in conjunction with the examination and the examiner's attention should be directed to this remand.  

All necessary tests should be accomplished and all manifestations reported in detail, including whether insulin is required (if so, how administered and frequency), and whether regulation of activities is required.  

The examiner should provide an opinion as to the degree of impairment due to the service-connected DM.  If any increase in the degree of impairment is identified during the relevant period, the examiner should report the date of any increase, to the extent possible.  A complete rationale should accompany any opinion provided.

3.  If the benefit sought on appeal is not granted, the agency of original jurisdiction should issue a supplemental statement of the case.  The case should be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


